              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANKIE BONILLA,                                  No. 4:18-CV-02343

             Plaintiff,                           (Judge Brann)

       v.                                         (Magistrate Judge Mehalchick)

KEIFER BATHGATE and
MICHAEL VOGNETZ,

             Defendants.

                                     ORDER

                                  JUNE 26, 2019

      On June 4, 2019, Magistrate Judge Karoline Mehalchick recommending

dismissing Frankie Bonilla’s claims and closing this case. No timely objections

were filed to this Report and Recommendation. Finding no clear error on the face

of the record, IT IS HEREBY ORDERED that:

      1.    The Report and Recommendation, ECF No. 15, is ADOPTED IN ITS

            ENTIRETY.

      2.    Mr. Bonilla’s Complaint, ECF No. 1, is DISMISSED.

      3.    The Clerk of Court is directed to close this case.


                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
